      Case: 5:20-cv-00891-BYP Doc #: 7 Filed: 06/01/20 1 of 1. PageID #: 276



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

 STORMBORN TECHNOLOGIES LLC,

                      Plaintiff,                    Civil Action No.: 5:20-cv-00891

       v.

 LOCKHEED MARTIN CORPORATION,                       TRIAL BY JURY DEMANDED

                      Defendant.


               ORDER FOR STIPULATION FOR EXTENSION OF TIME

       This matter having come before this Court on Plaintiff’s Stipulation for Extension of Time

to Answer or Otherwise Respond to Plaintiff’s Complaint (D.E. 6) and the same is well taken and

accordingly Defendant’s time to answer or otherwise respond to Plaintiff’s Complaint is hereby

extended up to and including July 6, 2020.


       IT IS SO ORDERED.


Dated: June 1, 2020                                         /s/ Benita Y. Pearson
                                                           ________________________
                                                           United States District Judge




                                               1
